Citation Nr: 0033330	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for eye disability 
claimed as eyesight problems.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to December 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
and eye disability claimed as eyesight problems.  A notice of 
disagreement was received in June 1999.  A statement of the 
case was issued in August 1999.  A substantive appeal was 
received from the veteran in September 1999.  


REMAND

The veteran contends that service connection is warranted for 
bilateral hearing loss and eyesight problems.  His service 
medical records do not reflect any complaints, 
symptomatology, or treatment for any hearing or eyesight 
problems while in service.  The report of the veteran's 
separation examination dated December 1947 indicates that the 
veteran's hearing and eyesight were found to be normal.  The 
report of a VA eye examination dated December 1998 indicates 
that the veteran was diagnosed with hyperopic astigmatism, 
presbyopia, asteroid hyalosis, and early cataracts.  The 
report of a VA audiological examination also dated December 
1998 found that the veteran suffered from bilateral sensory 
neural hearing loss.  The veteran reported, in a statement 
received September 1999, that he believed his eye problems 
were due to his looking through a target site directly into 
the sun, while in service.  Further, he reported that he 
believed his hearing loss was due to the concussion from the 
artillery of the ship he was stationed on during service, as 
well as from hearing the buckling of the ship's steel 
structure, which he witnessed. 

The RO denied the veteran's claim for bilateral hearing loss 
as not well grounded, and denied the claim for eyesight 
problems on the basis that hyperopic astigmatism, and 
presbyopia are congenital/developmental disorders; the RO did 
not address the other diagnosed eye disorders.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
his hearing loss or eyesight problems 
since service.  After securing any 
necessary release(s), the RO should 
obtain these records.  Regardless of 
the veteran's response, the RO should 
obtain and associate with the record 
all pertinent medical records from the 
VA Medical Center in Brockton/West 
Roxbury, Massachusetts.  If the search 
for any requested records yields 
negative results, that fact should 
clearly be documented in the veteran's 
claim file, and he should be so 
notified.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
examination by an otolaryngologist 
(ear, nose, and throat specialist) to 
determine the severity and etiology of 
this hearing loss.  All tests and 
studies (to include audiological 
evaluation) should be accomplished, 
and all clinical findings should be 
set forth in detail.  The entire 
claims folder, to include a complete 
copy of this remand must be made 
available to, and be reviewed by, the 
examiner.  The examination report 
should reflect consideration of the 
veteran's documented and reported 
history.  The examiner should offer an 
opinion as to whether it is at least 
as likely as not that any current 
bilateral hearing loss is related to 
any disease or injury during the 
veteran's active military service (as 
opposed to any disease or injury that 
occurred outside of service).  
Specific reasons should be given for 
the examiner's opinion.

3. After associating with the claims file 
all medical records received, the 
veteran should also be afforded a VA 
eye examination to determine the 
severity and etiology of his claimed 
eyesight problems.  All tests and 
studies should be accomplished, and 
all clinical findings should be set 
forth in detail.  The entire claims 
folder, to include a complete copy of 
this REMAND, must be made available 
to, and be reviewed by, the examiner.  
The examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should offer an opinion, with 
respect to each eye condition 
diagnosed, as to whether it is at 
least as likely as not that any such 
condition is related to disease or 
injury during the veteran's active 
duty service.  The examiner should 
specifically indicate whether any 
diagnosed eye disability is congenital 
or developmental in nature.  Specific 
reasons should be given for the 
examiner's opinion.

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. If none of the requested development 
provides evidence of a nexus between 
any of the claimed disorder(s) and the 
veteran's active military service, the 
RO should specifically advise him of 
the need to submit such competent 
medical evidence to support the 
claim(s).

6. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

7. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claims on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

8. If any benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


